Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered April 21, 2009, which granted defendant’s motion for summary judgment dismissing the complaint as time-barred, unanimously affirmed, with costs.
For purposes of CPLR 202, plaintiff is a “resident” of, and its cause of action accrued in, Delaware, the state of its incorporation (see Global Fin. Corp. v Triarc Corp., 93 NY2d 525, 529-*417530 [1999]; American Lumbermens Mut. Cas. Co. of Ill. v Cochrane, 129 NYS2d 489 [1954], affd 284 App Div 884 [1954], affd 309 NY 1017 [1956]). We reject plaintiffs contention that, for purposes of the statute, it is a “resident” of New York, or that its cause of action accrued in this state, by virtue of its authorization to do business and asserted extensive presence here (see Global Fin. Corp., 93 NY2d at 528-529). Hence, New York’s six-year statute of limitations does not apply (see CPLR 202), and the action is barred by Delaware’s one-year statute (Del Code Ann, tit 10, § 8111). Concur—Gonzalez, P.J., Sweeny, Acosta, Renwick and Román, JJ. [Prior Case History: 2009 NY Slip Op 30907(11).]